                         THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                     NO. 5:19-CR-250-FL-1

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )               ORDER
                                             )
ESTUARDO CAMEY-GONZALEZ,                     )
                                             )
               Defendant.                    )


       This matter comes before the court upon what may be construed as a pro se motion to

appoint new counsel. [DE-21]. Defendant has been appointed counsel by the court in this matter

and is represented by the Office of the Federal Public Defender. Defendant's proffered ground

for new counsel appears to concern difficulties arising from an apparent language barrier between

Defendant and his counsel.

       Accordingly, the Office of the Federal Public Defender is hereby DIRECTED to confer

with Defendant and attemptto resolve all matters raised in Defendant's prose motion. In the

event all issues impacting counsel's continued representation of Defendant are resolved, counsel

shall file a notice of withdrawal of Defendant's pro se motion; in the event issues regarding

continued representation remain, counsel shall file the appropriate motion.

       So ordered, the 30th day of October 2009.



                                             RobertB. Jon~
                                             United States Magistrate Judge
